 



Exhibit 10.9
AMENDMENT TO AWARD AGREEMENT
UNDER THE DIAMOND HILL INVESTMENT GROUP, INC.
1993 NON-QUALIFIED AND INCENTIVE STOCK OPTION PLAN
     THIS AMENDMENT TO AWARD AGREEMENT (this “Amendment”) is made to be
effective as of November 9, 2006, by and between Diamond Hill Investment Group,
Inc. (the “Company”) and                      (the “Employee”).
WITNESSETH:
     WHEREAS, the Board of Directors and the shareholders of the Company have
previously approved the 1993 Non-Qualified and Incentive Stock Option Plan (the
“Plan”);
     WHEREAS, the Employee was granted an option to acquire common shares, no
par value, of the Company under the Plan upon the terms and conditions set forth
in a Option Award Agreement dated                      (the “Agreement”); and
     WHEREAS, the Board of Directors of the Company and the Employee desire to
amend the Agreement to permit, in the sole discretion of the Company, the
exercise price for the option and any minimum statutory tax associated with the
exercise of the option to be paid by methods in addition to payment in cash;
     NOW, THEREFORE, in consideration of the above premises and intending to be
legally bound by this Agreement, the parties hereto agree to the following:
     1. Section 5.1 of the Agreement is hereby deleted in its entirety and
replaced with the following new Section 5.1:
          “5.1. In order to exercise the Option, the person or persons entitled
to exercise it shall deliver to the President of the Company written notice of
the number of full Shares with respect to which the Option is to be exercised.
The notice shall be accompanied by payment in full for any Shares being
purchased, which payment may be made (a) in cash or its equivalent (e.g., by
check) or (b) if permitted by the Committee in its sole discretion and to the
extent permitted by applicable law, in Shares having a Fair Market Value equal
to the aggregate option price for the Shares being purchased, provided that such
Shares have been owned by the Employee for no less than six months (or such
other period as established from time to time by the Company or generally
accepted accounting principles). No fractional Shares will be issued.”
     2. The following new Section 5.3 is hereby added to the Agreement:
          “5.3 In order to pay the minimum statutory tax associated with the
exercise of the Option, the Committee, in its sole discretion, may permit the
Employee to have the Company withhold from the number of Shares otherwise
issuable pursuant to the exercise of the Option a number of Shares with a Fair
Market Value equal to the minimum statutory tax due.”





--------------------------------------------------------------------------------



 



Exhibit 10.9
     3. All other terms and conditions of the option, as set forth in the Plan
and the Agreement, shall continue in full force and effect.
     4. This Amendment may be executed in multiple counterparts and by facsimile
and electronic transmission, each of which shall be deemed an original but all
of which, taken together, shall constitute one and the same Amendment. This
Amendment shall be governed by the internal laws of the State of Ohio without
regard to such state’s conflicts or choice of law principles.
     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
executed to be effective as of the date first above written.

                  DIAMOND HILL INVESTMENT GROUP, INC.    
 
           
 
  By:        
 
     
 
   
 
  Name:        
 
     
 
   
 
  Title:        
 
     
 
   
 
                Employee:    
 
                          (Signature)    
 
                          (Printed Name)    

 